BARFIELD, Judge.
Sophia Sumler appeals the departure sentence based upon five reasons given by the trial court in sentencing her for aggravated child abuse and for child abuse, following revocation of probation. We find the only valid reasons to be the second and fourth reasons when they are considered together. That reason is that appellant was on probation for child abuse when she abused her physically helpless 15 month-old child. We find this to be valid as it refers to the character of appellant’s conduct for which *1145probation was being revoked. State v. Pentaude, 500 So.2d 526 (Fla.1987). However, we are unable to say the trial court would have departed to the extent it did based upon the valid reasons alone. Albritton v. State, 476 So.2d 158 (Fla.1985).
The case is therefore REVERSED and REMANDED for resentencing.
THOMPSON and ZEHMER, JJ., concur.